Citation Nr: 0415357	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  02-00 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Shreveport, 
Louisiana


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from January 7-10, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from June 1965 to 
March 1967. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 2001 determination of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Shreveport, 
Louisiana, which denied the veteran's claim seeking 
entitlement to reimbursement of medical expenses incurred 
during hospitalization in January 2001.   

At the veteran's hearing, he asserted that his service-
connected burn scars had aggravated his cardiovascular 
disorders.  Accordingly, the MC should refer the issue of 
service connection for a cardiovascular disability on a 
secondary basis to the Muskogee, Oklahoma, Regional Office 
(RO) for proper adjudication.  

In an August 2001 statement, the veteran enclosed a bill for 
his emergency medical service.  It does not appear that the 
VAMC in Shreveport has adjudicated this part of the veteran's 
claim.  Accordingly, the issue of payment or reimbursement 
for emergency transportation on January 7, 2001, under 
38 C.F.R. § 17.1003 is referred to the RO for proper 
adjudication.  


FINDINGS OF FACT

1.  From January 7 to January 10, 2001, the veteran was 
hospitalized at the St. Michael Health Care Center in 
Texarkana, Texas, for treatment relating to his heart.
 
2.  At the time of the veteran's hospitalization in January 
2001, he had a combined 80 percent rating, with compensable 
ratings for burn scars on his face, nose and both ears, burn 
scars of the 2nd and 3rd degree of the right upper extremity, 
burn scars of the 2nd and 3rd degree of the left upper 
extremity, burn scars of the left interior thigh, burn scars 
of the 3rd degree on the left flank, burn scars of the left 
thigh, and burn scars of the left calf; he had noncompensable 
ratings for spondylolisthesis, high frequency hearing loss of 
the left ear, and otitis media of the left ear, and was not 
in receipt of a total disability rating.  

3.  At the time of the veteran's hospitalization in January 
2001, he was not service-connected for a cardiovascular 
disability.  

4.  At the time of the veteran's hospitalization in January 
2001, a cardiovascular disability was not associated with or 
held to be aggravating his service-connected disabilities.  

5.  The veteran had not received VA treatment for the 24 
months prior to his hospitalization in January 2001.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from January 7-10, 2001, at St. 
Michael Health Care Center have not been met. 38 U.S.C.A. §§  
1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.130, 
17.1000-1002 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

At the time of the veteran's hospitalization in January 2001, 
he had a combined 80 percent rating.  He had a 30 percent 
rating for burn scars on his face, nose and both ears; a 30 
percent rating for burn scars, of the 2nd and 3rd degree of 
the right upper extremity; a 30 percent rating for burn scars 
of the 2nd and 3rd degree of the left upper extremity; a 20 
percent rating for burn scars of the left interior thigh; a 
10 percent rating for burn scars of the 3rd degree on the 
left flank; a 10 percent rating for burn scars of the left 
thigh; and a 10 percent rating for burn scars of the left 
calf.  He was also service-connected for spondylolisthesis, 
high frequency hearing loss of the left ear, and otitis media 
of the left ear, all rated as noncompensably disabling.  

Hospitalization records were submitted from St. Michael 
Hospital covering the period beginning January 7-10, 2001.  
They show that the veteran was hospitalized for 
arteriosclerotic heart disease, coronary artery disease, and 
crescendo angina requiring stenting; hypertension; and 
hyperlipidemia.  It was noted that the veteran was a friend 
of Dr. W., and was transferred from Idabel for several 
episodes of quite typical angina-like chest discomfort 
radiating to his throat and neck.  

The veteran submitted a statement dated January 30, 2001.  He 
described being treated for chest pains at a local hospital 
on January 6, and then being transported to St. Michael's 
Hospital in Texarkana on January 7, 2001.  He stated that he 
had never sought VA hospitalization, and that he lived 3 
hours from a VA facility.  He stated that he did not carry 
private health insurance. 

The veteran submitted a bill for $28,628 for treatment from 
January 7, 2001 to January 10, 2001, for treatment at St. 
Michael Hospital.  

Dr. M. K. submitted a letter dated January 2001.  He wrote 
that there was no question that the veteran was having a 
cardiac emergency requiring immediate attention.  He wrote 
that it was not possible to refer the veteran to a VA 
facility right away due to distance involved.  

In a statement dated March 2001, R.W., D.O., wrote that the 
veteran was seen on an emergency basis at the emergency room 
of McCurtain Memorial Hospital after having experienced chest 
pain at his home.  He wrote that the veteran was met by the 
ambulance in the city of his residence, Broken Bow, Oklahoma, 
where it was concluded that the veteran should come to the 
McCurtain Memorial Hospital.  

He wrote that the veteran was taken there, where it was felt 
he was suffering from unstable angina with impending 
myocardial infarction, and he was air-lifted by helicopter to 
a hospital in Texarkana, TX, where cardiological evaluation 
was felt to be quite urgent with the unstable angina.  He 
wrote that the VA facility did not have helicopter service 
that he was aware of, and this was late at night on Saturday, 
June 6, 2000.  He further indicated that it was felt that the 
veteran would be too unstable to be sent by ground conveyance 
to the nearest VA facility in Bonham, Texas.  He noted that 
the cardiologist in Texarkana revealed that the veteran had a 
critical lesion in his left anterior descending coronary 
artery, and that a delay in treatment could have been fatal.  

A VA employee wrote a note on March 13, 2001, that the 
veteran returned a call, and that he had not received care at 
a VA Medical Center in the past 24 months.  

The veteran's claim was denied in May 2001.  It was 
determined that the veteran had not been treated at a VA 
medical facility within the past 24 months.  

In the veteran's July 2001 notice of disagreement, he 
contended that no formal letter was ever sent to him 
notifying him of the denial, even after he requested it.  He 
wrote that letters were sent to the health care providers, 
and he received copies.  He wrote that he made contact with 
VA centers in Muskogee and Bonham in 1998 and 2000 for advice 
on enrollment, and no one told him to come to a VA doctor or 
he would be denied emergency care.  He stated that VA 
brochures and newspaper articles did not mention that 
veterans had to go to a VA clinic or hospital or treatment or 
care or else they would be denied emergency services.  He 
stated that he was told by VA centers that because he was 80% 
service-connected, that he was enrolled, and coming to the 
hospital or clinic was not necessary.  

In the veteran's January 2002 substantive appeal, he argued 
that his service-connected disabilities had not had a 
positive impact on his heart.  He contended that he had a 
medical emergency and was taken by ambulance to the closest 
hospital in Idabel, Oklahoma.  He stated the doctor there 
told him that he would not release him until he was seen by 
the closest cardiologist for emergency treatment.  He stated 
that the closest VA cardiologist was 3.5 hours away, so after 
conferring with a cardiologist in Texarkana, he was taken by 
ambulance to the cardiologist there.  He wrote that he 
informed Dr. W. that he needed to be transferred to a VA 
medical facility, but was told that due to his symptoms and 
readings that a fatal heart attack could be imminent, and he 
needed to get to the closest cardiologist as soon as 
possible.  He indicated that an ambulance transferred him to 
a hospital at Texarkana, which was a 1 to 1.5 hour trip away.  
He did not understand how the Muskogee VA Medical Center 
could approve the local hospital costs and how the Shreveport 
VA Medical Center could deny the costs for treatment at the 
hospital in Texarkana.  

The veteran was afforded a video conference hearing in 
October 2003.  The representative noted that the veteran was 
assigned as a priority group category one, eligible veteran 
when he was immediately treated for an unstable life-
threatening emergency cardiac condition.  It was noted that 
the Muskogee VA Medical Center paid for the transport and 
admission to the current hospital, and that the Shreveport 
regional office handled the other expenses, which were 
denied.  It was noted that Dr. R. W. wrote the Muskogee 
regional office to notify them that he felt the veteran was 
too unstable to be sent by ground conveyance to the nearest 
VA facility, which was in Bonham, Texas, at least two hours 
drive time away.  The representative contended that the 
veteran's cardiovascular condition was aggravated by his 
bronchial condition, which was felt to be a service-connected 
condition, which was directly due to the veteran's service-
connected scars.  The representative wondered why the VA 
region in Muskogee paid for their end of the process in the 
emergency bill, while the Shreveport region denied to pay 
their claim.  

The veteran testified that he was told since he was 80 
percent service-connected, he was told that there was no 
point of him coming in unless he was sick.  He stated that he 
was told that since he was already on their roll, that there 
was no point in going into a VA facility.  He stated that he 
was told that he was priority one.  The veteran asserted that 
it was unfair for him to have to get into a medical facility 
within the prior 24 months, prior to his emergency.  

The veteran testified that Dr. P. wanted to know the 
condition of the burns that he had had to his bronchial 
tubes.  The veteran indicated that he wished to raise a claim 
of secondary service connection for a cardiovascular 
disability on the basis that it had been aggravated by his 
service-connected burn scars.  


Analysis

Generally speaking, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service- connected disability, or (2) 
for a non-service-connected disability associated with and 
held to be aggravating an adjudicated service-connected 
disability, or  (3) for any disability of a veteran who has a 
total disability, permanent in nature, resulting from a 
service-connected disability, or (4) for any injury, illness, 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused. See 38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2003); see also Zimick v. West, 11 
Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria.  Although 
the veteran is service-connected for a number of disabilities 
(most notably the burn scars which he suffered during a 
serious incident in service, as well as spondylolisthesis, 
high frequency hearing loss of the left ear, and otitis media 
of the left ear), the evidence shows that he was treated for 
his heart in January 2001, and not for any of the 
aforementioned service-connected disabilities.  The evidence 
also does not show that the cardiovascular condition for 
which the veteran was hospitalized was associated with or 
held to be aggravating any of the aforementioned service-
connected disabilities.  It is noted that the veteran has 
raised the claim of service connection for a cardiovascular 
disability as secondary to his burn scars; however, he was 
not service-connected for his cardiovascular disability at 
the time of his hospitalization in January 2001.  Finally, 
the veteran was not rated as permanently and totally disabled 
and was not participating in a rehabilitation program at the 
time of his care in January 2001.  Accordingly, there is no 
basis to establish entitlement to reimbursement under 38 
C.F.R. § 17.120.  

The Board also notes that payment or reimbursement for 
emergency services for nonservice-connected conditions in 
non-VA facilities may be authorized under 38 U.S.C.A. § 1725 
(West 2002) and 38 C.F.R. §§ 17.1000-1002 (2002).  Section 
1725 was enacted as part of the Veterans Millennium Health 
Care and Benefits Act, Public Law 106- 177, and referred to 
as the "Millenium Bill Act" in the SOC.  The provisions of 
the Act became effective as of May 29, 2000.  To be eligible 
for reimbursement under this authority the veteran has to 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 (U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002 (2002).

In this case the veteran does not satisfy the criteria under 
38 C.F.R. §§ 17.1002 (e).  Specifically, the evidence does 
not show that the veteran received treatment in the preceding 
24 months (before January 2001) in the VA healthcare system.  
The Board is sympathetic to the veteran's claim that he was 
enrolled in the VA health care system, and that nobody told 
him that he had to receive treatment within the preceding 24 
months; however, the regulation as written requires one to 
have received medical services within the 24-month period 
preceding the furnishing of the emergency treatment.  By the 
veteran's own admission, he did not receive such medical 
services.  Accordingly, his claim for reimbursement for the 
unauthorized medical expenses incurred from January 7 to 
January 10, 2001, must be denied under 38 U.S.C.A. § 1725 and 
38 C.F.R. §§ 17.1002.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting payment or reimbursement for unauthorized 
medical expenses. Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2002).  

The Board further notes that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law in November 2000. To implement the provisions 
of the law, VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
The Board also notes that the Shreveport, Louisiana, VAMC 
failed to apprise the veteran of the provisions of the VCAA 
in the SOC, or at any other time.

As noted above, the facts are not in dispute.  Although the 
veteran was service-connected for numerous disabilities, the 
treatment was not for an adjudicated service-connected 
disability, and the evidence does not show that the veteran's 
cardiovascular disability was associated with or held to be 
aggravating any of the adjudicated service-connected 
disabilities.  The evidence does not show that the veteran 
received treatment in the 24 months prior to January 2001, 
and the veteran does not contend that he received such 
treatment.  Further development of the case would not change 
the facts in this matter.

Here, it is not the factual evidence that is dispositive of 
this appeal, but rather the interpretation and application of 
the governing statutes.  Thus, it is not prejudicial to the 
veteran for the Board to proceed to issue a decision at this 
time without remanding the case to the Shreveport, Louisiana 
VAMC for consideration under the VCAA. See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

In cases such as this, where the disposition is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the veteran).  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The appeal is without legal merit and further development or 
analysis would not be productive. See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from January 7-10, 2001 at St. 
Michael Health Care Center is denied.  




____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



